Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Anthony Topple on 02/11/2022.
The application has been amended as follows: 
Claims 32-42 are cancelled.
The above noted amendment has been added in order to expedite a process of the application in an allowance condition.

Allowable Subject Matter

Claims 1-4, 6-26, 27-31, 43, 46-47 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1,  the prior art fails to teach or reasonably suggest a fight switch module comprising “the light switch actuator configured to pivot with respect to a base housing so as to move the electrical contact from a first position to a second position to connect an electrical flow path to power components of the light switch module; and a tactile display housed in the light switch actuator and energized by the pivoting of the light switch actuator, the tactile display configured to move contemporaneously with the actuation surface, the tactile display configured to cause selection of a lighting setting selected from a plurality of lighting settings for a plurality of light fixtures in response to one or more tactile motions on the actuation surface”, in combination with the other limitations of the claim.

Dependent claims 2-4, 6-26, 47 are allowed by virtue of its dependency.

Regarding claim 27, the prior art fails to teach or reasonably suggest a fight switch module comprising “the light switch actuator configured to pivot with respect toa base housing so as to move the electrical contact from a first position to a second position to connect an electrical flow path to power components of the light switch module; and a tactile display housed in the light switch actuator and energized by the pivoting of the light switch actuator, the tactile display configured to move contemporaneously with the actuation surface, the tactile display configured to cause selection of a lighting setting selected from a plurality of lighting settings for a plurality of light fixtures in response to one or more tactile motions on the actuation surface”, in combination with the other limitations of the claim.

Dependent claims 28-31 are allowed by virtue of its dependency.

Regarding claim 43, the prior art fails to teach or reasonably suggest a tight switch module comprising “selecting a lighting setting from among a plurality of lighting settings by applying one or more tactile motions on the actuation surface of the light switch actuator, wherein selecting includes swiping along tie actuation surface; and changing an icon displayed on the tactile surface in response to the selecting”, in combination with the other limitations of the claim.

Regarding claim 46, the prior art fails to teach or reasonably suggest a tight switch module comprising “the light switch actuator including a contact component movable by the light switch actuator from a first position to a second position to connect an electrical flow path for energizing the tactile display by pivoting of an actuation surface of the light switch actuator, the tactile display configured: to move contemporaneously with the actuation surface of the light switch actuator, for activation by movement of the actuation surface, to move between lighting settings in response to one or more tactile motions on the actuation surface, and to discretely display an icon in response to a change in the lighting setting”, in combination with the other limitations of the claim.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-570-3115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831